Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              DETAILED ACTION

1.This action is response to application filed on 03/01/2022. Claims 2-21 are pending; claim 1 is canceled.
2. Acknowledgment is made of applicant's amendments to the specification filed on 03/01/2022. 
                                      Claim Objection
3. Claim 18 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the following steps” in the claim.  It recommends changing “the following steps” to “following steps” to overcome the issue. Appropriate correction is required.

                                                        Double patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3+4 of U.S. Patent 10555020. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe similar video processing system for providing users personalized video feeds 2from videos available on the Internet. 

	
The current application 17527699
U.S. Patent 10555020
Explanation
2.A video processing system for providing users personalized video feeds 2from videos available on the Internet, the video processing system comprising: 

3a first service feed that: 4is provided by a first Internet service; and 5comprises a first plurality of feed items, wherein each of the first plurality 6of feed items includes video content that can be referenced via a separately resolvable 7link via the Internet; 8a second service feed that: 9is provided by a second Internet service that is accessible from the 10Internet; and 11comprises a second plurality of feed items, wherein each of the second 12plurality of feed items includes video content that can be referenced via a separately 13resolvable link via the Internet; and 














14an aggregation system that is configured to: 15receive the first plurality of feed items; 16receive the second plurality of feed items; 17combine the first plurality of feed items and the second plurality of 18feed items to form a selective video feed, the selective video feed comprising a 19plurality of first service feed items and a plurality of second feed items, including 20a first feed item; 










transmit the selective video feed to a first end-user device; transmit a second selective video feed to a second end-user device, 26the second selective video feed comprising a plurality of the first service feed 27items and a plurality of the second feed items, including the first feed item;







Preliminary Amendment dated March 1, 202222direct the first end-user device to request a second feed item that is 23not a first service feed item or a second service feed item in response to a selection of the first feed item;



















28direct the second end-user device to request a third feed item in 29response to a selection of the first feed item, and wherein the third feed item is not 30the same as the second feed item.

1.A video processing system for providing users personalized video content from videos available on the Internet, the video processing system comprising: 
a first Internet service feed that is accessible from the Internet from an Internet service and comprises a first plurality of feed items, wherein: a first feed item of the first plurality of feed items includes a first separately resolvable link associated with a first video object; the first video object is available from the Internet; and the first separately resolvable link is a URI (uniform resource identifier) linking to an Internet domain that is separate from the Internet service; a second Internet service feed that is accessible from the Internet from the Internet service and comprises a second plurality of feed items, wherein: a second feed item of the second plurality of feed items includes a second separately resolvable link associated with a second video object; the second video object is available from the Internet; and the second separately resolvable link is a URI linking to an Internet domain that is separate from the Internet service; and 
an aggregation system that is configured to: generate a selective feed, the selective feed comprising: the first video object associated with the first separately resolvable link; and the second video object associated with the second separately resolvable link; receive first data, wherein: the first data is received from a first end-user device; and the first data includes user-account information associated with the selective feed and a user account; enable access to the selective feed via the first end-user device; receive second data, wherein: the second data is received from a second end-user device; and the second data is associated with the user account; and 
enable access to the selective feed via the second end-user device.







3. The video processing system for providing users personalized video content from videos available on the Internet as recited in claim 1, the aggregation system further configured to: receive a request from the first end-user device to play the first video object associated with the first separately resolvable link; initiate a first request for an advertisement, wherein the first request for an advertisement is transmitted to a first server capable of providing a plurality of advertisements; receive a response to the first request for an advertisement wherein: the response to the first request for an advertisement identifies a first ad; and the first ad is one of the plurality of advertisements; and present the first ad within a user interface on the first end-user device.
4. The video processing system for providing users personalized video content from videos available on the Internet as recited in claim 3, the aggregation system further configured to: receive a request to play the second video object associated with the second separately resolvable link on the second end-user device; initiate a second request for an advertisement, wherein the second request for an advertisement is transmitted to a second server capable of providing a second plurality of advertisements; receive a response to the second request for an advertisement, wherein: the response to the second request for an advertisement identifies a second ad; and the second ad is one of the second plurality of advertisements; and present the second ad within a user interface on the second end-user device.








Similar remarks apply to the instant claims 14 and 18.


                          Claim rejections-35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (U.S. 8613015) in view of St. John-Larkin (U.S. 8495693).
Regarding claim 2:
A video processing system for providing users personalized video feeds 2from videos available on the Internet, the video processing system comprising: 
3a first service feed that: 4is provided by a first Internet service, and 5comprises a first plurality of feed items (feed items are provided from various Internet sources: Gordon abstract), wherein each of the first plurality 6of feed items includes video content that can be referenced via a separately resolvable 7link via the Internet (feed items link to video content: Gordon abstract); 
8a second service feed that: 9is provided by a second Internet service that is accessible from the 10Internet; and 11comprises a second plurality of feed items (feed items are provided from various Internet sources: Gordon abstract), wherein each of the second 12plurality of feed items includes video content that can be referenced via a separately 13resolvable link via the Internet (feed items link to video content: Gordon abstract); and 
14an aggregation system that is configured to: 15receive the first plurality of feed items; 16receive the second plurality of feed items; 17combine the first plurality of feed items and the second plurality of 18feed items to form a selective video feed, the selective video feed comprising a 19plurality of first service feed items and a plurality of second feed items, including 20a first feed item: (a video feed (the selective video feed) is harvested from feed items gathered at various Internet sources: Gordon abstract). 
However, Gordon does not explicitly teach transmit the selective video feed to a first end-user device.
In similar art, St. John-Larkin teaches client devices receive a channel that presents multiple video feeds for simultaneous viewing (see, St. John-Larkin column 1, lines 66-67; column 4, lines 56-57; column 5, lines 1-2); 
Preliminary Amendment dated March 1, 202222direct the first end-user device to request a second feed item that is 23not a first service feed item or a second service feed item in response to a selection of the first feed item: (client devices may select a particular audio feed corresponding to one or the video feeds or to select a channel corresponding to one of the video feeds to be viewed separately: St. John-Larkin column 2, lines 1-6);
transmit a second selective video feed to a second end-user device, 26the second selective video feed comprising a plurality of the first service feed 27items and a plurality of the second feed items, including the first feed item: (client devices receive a channel that presents multiple video feeds for simultaneous viewing: St. John-Larkin column 1, lines 66-67);
28direct the second end-user device to request a third feed item in 29response to a selection of the first feed item, and wherein the third feed item is not 30the same as the second feed item: (client devices may select a particular audio feed corresponding to one or the video feeds or to select a channel corresponding to one of the video feeds to be viewed separately: St. John-Larkin column 2, lines 1-6).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify St. John-Larkin’s ideas into Gordon’s system in order to provide an efficient media transmitting system (see St. John-Larkin’s, column 1, lines 52-62).
Regarding claim 14:
A method for providing users personalized video feeds from videos 2available on the Internet, the method comprising: 
3receiving a first plurality of feed items from a first service feed, wherein 4the first service feed: 5is provided by a first Internet service; and 6comprises the first plurality of feed items (feed items are provided from various Internet sources: Gordon abstract), wherein each of the first 7plurality of feed items includes video content that can be referenced via a separately 8resolvable link via the Internet (feed items link to video content: Gordon abstract);
9receiving a second plurality of feed items from a second service feed, 10wherein the second service feed: 11is provided by a second Internet service that is accessible from the 12Internet; and 13comprises the second plurality of feed items (feed items are provided from various Internet sources: Gordon abstract), wherein each of the second 14plurality of feed items includes video content that can be referenced via a separately 15resolvable link via the Internet (feed items link to video content: Gordon abstract);
 16combining the first plurality of feed items and the second plurality of feed 17items to form a selective video feed, the selective video feed comprising a plurality of 18first service feed items and a plurality of second feed items, including a first feed item (a video feed (the selective video feed) is harvested from feed items gathered at various Internet sources: Gordon abstract).
However, Gordon does not explicitly teach 19transmitting the selective video feed to a first end-user device.
In similar art, St. John-Larkin teaches client devices receive a channel that presents multiple video feeds for simultaneous viewing (see, St. John-Larkin column 1, lines 66-67; column 4, lines 56-57; column 5, lines 1-2). 
20directing the first end-user device to request a second feed item that is not 21a first service feed item or a second service feed item in response to a selection of the first feed item (client devices may select a particular audio feed corresponding to one or the video feeds or to select a channel corresponding to one of the video feeds to be viewed separately: St. John-Larkin column 2, lines 1-6);
transmitting a second selective video feed to a second end-user device, the 24second selective video feed comprising a plurality of the first service feed items and a 25plurality of the second feed items, including the first feed item (client devices receive a channel that presents multiple video feeds for simultaneous viewing: St. John-Larkin column 1, lines 66-67; column 4, lines 56-57; column 5, lines 1-2).
26directing the second end-user device to request a third feed item in 27response to a selection of the first feed item, and wherein the third feed item is not the 28same as the second feed item (client devices may select a particular audio feed corresponding to one or the video feeds or to select a channel corresponding to one of the video feeds to be viewed separately: St. John-Larkin column 2, lines 1-6).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify St. John-Larkin’s ideas into Gordon’s system in order to provide an efficient media transmitting system (see St. John-Larkin’s, column 1, lines 52-62).
Regarding claim 18:
A memory device having instructions that, when executed, cause one or 2more processors to perform the following steps for providing users personalized video feeds 3from videos available on the Internet: 
4receiving a first plurality of feed items from a first service feed, wherein 5the first service feed is provided by a first Internet service; and Preliminary Amendment dated March 1, 20227comprises the first plurality of feed items (feed items are provided from various Internet sources: Gordon abstract), wherein each of the first 8plurality of feed items includes video content that can be referenced via a separately 9resolvable link via the Internet (feed items link to video content: Gordon abstract);
10receiving a second plurality of feed items from a second service feed, 11wherein the second service feed: 12is provided by a second Internet service that is accessible from the 13Internet; and 14comprises the second plurality of feed items (feed items are provided from various Internet sources: Gordon abstract), wherein each of the second 15plurality of feed items includes video content that can be referenced via a separately 16resolvable link via the Internet (feed items link to video content: Gordon abstract); 
17combining the first plurality of feed items and the second plurality of feed 18items to form a selective video feed, the selective video feed comprising a plurality of 19first service feed items and a plurality of second feed items, including a first feed item: (a video feed (the selective video feed) is harvested from feed items gathered at various Internet sources: Gordon abstract).
However, Gordon does not explicitly teach 20transmitting the selective video feed to a first end-user device.
In similar art, St. John-Larkin teaches client devices receive a channel that presents multiple video feeds for simultaneous viewing (see, St. John-Larkin column 1, lines 66-67; column 4, lines 56-57; column 5, lines 1-2). 
21directing the first end-user device to request a second feed item that is not 22a first service feed item or a second service feed item in response to a selection of the first 23feed item (client devices may select a particular audio feed corresponding to one or the video feeds or to select a channel corresponding to one of the video feeds to be viewed separately: St. John-Larkin column 2, lines 1-6).
24transmitting a second selective video feed to a second end-user device, the 25second selective video feed comprising a plurality of the first service feed items and a 26plurality of the second feed items, including the first feed item: (St. John-Larkin teaches client devices receive a channel that presents multiple video feeds for simultaneous viewing: St. John-Larkin column 1, lines 66-67; column 4, lines 56-57; column 5, lines 1-2).  
27directing the second end-user device to request a third feed item in 28response to a selection of the first feed item, and wherein the third feed item is not the 29same as the second feed item (client devices may select a particular audio feed corresponding to one or the video feeds or to select a channel corresponding to one of the video feeds to be viewed separately: St. John-Larkin column 2, lines 1-6).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify St. John-Larkin’s ideas into Gordon’s system in order to provide an efficient media transmitting system (see St. John-Larkin’s, column 1, lines 52-62).
Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon- St. John-Larkin in view of Hicks, III et al. (U.S. 10,529,204)
Regarding claim 3:
Gordon- St. John-Larkin discloses the invention substantially as disclosed in claim 2, but does not explicitly teach determine a geographic characteristic of the second end-user device and/or end-user; and 5direct the second end-user device to request the third feed item based on the geographic 6characteristic.
In similar art, Hicks teaches determining geographical location of requesting device, and then sending the video data to the device in response to geographical location satisfying the permissions for the remote access (see Hicks claim 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hicks’s ideas into Gordon-St.John-Larkin’s system in order to save resources and development time by implying Hicks’s ideas into Gordon- St. John-Larkin’s system.
Regarding claim 4:
In addition to the rejection claim 3, Gordon-St.John-Larkin-Hicks further teaches the geographic characteristic 3is based on at least one of global region, continent, country, state, county, city, postal code, 4designated marketing area, census tract, language or zone: (determining geographical location of requesting device, and then sending the video data to the device in response to geographical location satisfying the permissions for the remote access: Hicks claim 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hicks’s ideas into Gordon-St.John-Larkin’s system in order to save resources and development time by implying Hicks’s ideas into Gordon- St. John-Larkin’s system.

Regarding claim 15:
Gordon- St. John-Larkin discloses the invention substantially as disclosed in claim 14, but does not explicitly teach determine a geographic characteristic of the second end-user device and/or end-user; and 5direct the second end-user device to request the third feed item based on the geographic 6characteristic.
In similar art, Hicks teaches determining geographical location of requesting device, and then sending the video data to the device in response to geographical location satisfying the permissions for the remote access (see Hicks claim 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hicks’s ideas into Gordon-St. John-Larkin’s system in order to save resources and development time by implying Hicks’s ideas into Gordon- St. John-Larkin’s system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon- St. John-Larkin-Hicks in view of LeBeau et al. (U.S. 10,025,781)
Regarding claim 5:
Gordon- St. John-Larkin-Hicks discloses the invention substantially as disclosed in claim 3, but does not explicitly teach the geographic characteristic 3is determined based on input from a user of the second end-user device.
In similar art, LeBeau teaches input screen for selecting languages, (figure 7).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify LeBeau’s ideas into Gordon- St. John-Larkin-Hicks’s system in order to save resources and development time by implying LeBeau’s ideas into Gordon- St. John-Larkin-Hicks’s system.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon- St. John-Larkin in view of Bellwood et al. (U.S. 20120131338).
Regarding claim 6:
Gordon- St. John-Larkin discloses the invention substantially as disclosed in claim 2, but does not explicitly teach 3detecting a device type of the second end-user device.
In similar art, Bellwood teach identifying device type, (see [0060]); 
4directing the second end-user device to request the third feed item based on the device 5type of the second end-user device: (directing requesting device to service provider based on device type: Bellwood, [0060]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify St. Bellwood’s ideas into Gordon- St. John-Larkin’s system’s system in order to save resources and development time by implying Bellwood’s ideas into Gordon- St. John-Larkin’s system’s system.
Regarding claim 19:
Gordon- St. John-Larkin discloses the invention substantially as disclosed in claim 18, but does not explicitly teach 3detecting a device type of the second end-user device.
In similar art, Bellwood teach identifying device type, (see [0060]); 
4directing the second end-user device to request the third feed item based on the device 5type of the second end-user device: (directing requesting device to service provider based on device type: Bellwood, [0060]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify St. Bellwood’s ideas into Gordon- St. John-Larkin’s system’s system in order to save resources and development time by implying Bellwood’s ideas into Gordon- St. John-Larkin’s system’s system.
Claims 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon- St. John-Larkin in view of Singh (U.S. 20130195168).
Regarding claim 9:
Gordon- St. John-Larkin discloses the invention substantially as disclosed in claim 2, but does not explicitly teach the third feed item has a 2different bitrate than the first feed item.  
In similar art, Singh teaches the first and second streams are quantized according to different bitrates identified for each stream. The first and second streams are compressed for broadcast according to identified different bitrate (abstract). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Singh’s ideas into Gordon- St. John-Larkin’s system in order to save resources and development time by implying Singh’s ideas into Gordon- St. John-Larkin’s system.
Regarding claim 20:
Gordon- St. John-Larkin discloses the invention substantially as disclosed in claim 18, but does not explicitly teach the third feed item has a 2different bitrate than the first feed item.  
In similar art, Singh teaches the first and second streams are quantized according to different bitrates identified for each stream. The first and second streams are compressed for broadcast according to identified different bitrate (abstract). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Singh’s ideas into Gordon- St. John-Larkin’s system in order to save resources and development time by implying Singh’s ideas into Gordon- St. John-Larkin’s system.
Claims 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon- St. John-Larkin in view of Park et al. (U.S. 20120195302)
Regarding claim 11:
Gordon- St. John-Larkin discloses the invention substantially as disclosed in claim 2, but does not explicitly teach feed item is transmitted to the first end-user device using a streaming protocol 3with a first segment length; 4other feed item is transmitted to the second end-user device using a streaming protocol 5with a second segment length; and the first segment length is different from the second segment length.
In similar art, Part teaches frames each having a different length, are simultaneously transmitted to several users, and each frame is transmitted to a reception terminal of each user, (see Park [0046]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Park’s ideas into Gordon- St. John-Larkin’s system in order to save resources and development time by implying Park’s ideas into Gordon- St. John-Larkin’s system.
Regarding claim 21:
Gordon- St. John-Larkin discloses the invention substantially as disclosed in claim 18, but does not explicitly teach feed item is transmitted to the first end-user device using a streaming protocol 3with a first segment length; 4other feed item is transmitted to the second end-user device using a streaming protocol 5with a second segment length; and the first segment length is different from the second segment length.
In similar art, Part teaches frames each having a different length, are simultaneously transmitted to several users, and each frame is transmitted to a reception terminal of each user, (see Park [0046]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Park’s ideas into Gordon- St. John-Larkin’s system in order to save resources and development time by implying Park’s ideas into Gordon- St. John-Larkin’s system.
Claims 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon- St. John-Larkin in view of Barnes, JR (U.S. 20030220835)
Regarding claim 7:
Gordon- St. John-Larkin discloses the invention substantially as disclosed in claim 2, but does not explicitly teach detecting a network connection condition of the second end-user device; and 3directing the second end-user device to request the third feed item based on the network 4connection condition of the second end-user device.
In similar art, Barnes teaches determining of the available network with which to establish one more communications is based on one or more of the available bandwidth of each available network, data request is processed according to availability of bandwidth (Barnes [0072]-[0073]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Barnes’s ideas into Gordon- St. John-Larkin’s system in order to save resources and development time by implying Barnes’s ideas into Gordon- St. John-Larkin’s system.
Regarding claim 16:
Gordon- St. John-Larkin discloses the invention substantially as disclosed in claim 14, but does not explicitly teach detecting a network connection condition of the second end-user device; and 3directing the second end-user device to request the third feed item based on the network 4connection condition of the second end-user device.
In similar art, Barnes teaches determining of the available network with which to establish one more communications is based on one or more of the available bandwidth of each available network, data request is processed according to availability of bandwidth (Barnes [0072]-[0073]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Barnes’s ideas into Gordon- St. John-Larkin’s system in order to save resources and development time by implying Barnes’s ideas into Gordon- St. John-Larkin’s system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon- St. John-Larkin in view of Antonellis et al. (U.S. 10,453,492)
Regarding claim 8:
Gordon- St. John-Larkin discloses the invention substantially as disclosed in claim 2, but does not explicitly teach the third feed item is an 3encoded version of the first feed item.
In similar art, Antonellis teaches generating encoded version of video, (see, claim 13).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Antonellis’s ideas into Gordon- St. John-Larkin’s system in order to save resources and development time by implying Antonellis’s ideas into Gordon- St. John-Larkin’s system.
Claims 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon- St. John-Larkin in view of Hasek et al. (U.S.  20170244988)
Regarding claim 12:
Gordon- St. John-Larkin discloses the invention substantially as disclosed in claim 2, but does not explicitly teach 2the second feed item is a video that is a first version of the first feed item; 3the third feed item is a video that is a second version of the first feed item; and 4the first version of the first feed item and the second version of the first feed item have 5different content.
In similar art, Hasek teaches generating variety of versions of a given content element (see [0050]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hasek’s ideas into Gordon- St. John-Larkin’s system in order to save resources and development time by implying Hasek’s ideas into Gordon- St. John-Larkin’s system.
Regarding claim 17:
Gordon- St. John-Larkin discloses the invention substantially as disclosed in claim 14, but does not explicitly teach 2the second feed item is a video that is a first version of the first feed item; 3the third feed item is a video that is a second version of the first feed item; and 4the first version of the first feed item and the second version of the first feed item have 5different content.
In similar art, Hasek teaches generating variety of versions of a given content element (see [0050]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hasek’s ideas into Gordon- St. John-Larkin’s system in order to save resources and development time by implying Hasek’s ideas into Gordon- St. John-Larkin’s system.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon- St. John-Larkin in view of Gordon (U.S. 20120114046) (hereafter, Gordon’4046)
Regarding claim 12:
Gordon- St. John-Larkin discloses the invention substantially as disclosed in claim 2, but does not explicitly teach the third feed item is a 3transcoded version of the first feed item.
In similar art, Gordon’4046 teaches transcoded version of original source video, (see [0014]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gordon’4046’s ideas into Gordon- St. John-Larkin’s system in order to save resources and development time by implying Gordon’4046’s ideas into Gordon- St. John-Larkin’s system.
                                                     Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452